DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 12/23/2021 has been entered. Claims 1 and 3-5 are pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the high-pressure pump and high-pressure pipe must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiwaki et al.  (US PGPub 2006/0090736), hereinafter “Nishiwaki”.
	Regarding claim 1, Nishiwaki discloses a gasoline direct injection rail, comprising:
a rail body (1) (¶[0036]); and
an inlet (31) that is in communication with a high-pressure pump (3) through a high-pressure pipe(6) (¶¶ [0037]-[0038],[0043]), the inlet being connected to an end of the rail body (See Fig. 1; ¶¶[0038],[0056] – as seen in Fig. 1, at least the rightmost element 31 is at the right transverse end of rail body 1, further each element 31 is position at the outermost radial end of rail body 1), wherein

an orifice (35) is provided on a distal end surface of the insertion part (¶[0058]),
an orifice hole (35a) having a diameter smaller than a diameter of the fuel flow passage is formed to penetrate a center of the orifice (See Fig. 1; ¶[0070]),
the orifice hole is provided on the same plane as the distal end surface of the insertion part (¶[0063])
the insertion part of the inlet has a hollow part (43) (¶[0063]), and
the hollow part is positioned between the fuel flow passage and the orifice See Fig. 1).

Regarding claim 3, Nishiwaki discloses the orifice is integrally provided in the insertion part of the inlet (¶[0035]).

Regarding claim 4, Nishiwaki discloses the orifice is provided as a component separate from the inlet and the rail body (¶¶[0058],[0063]).

Regarding claim 5, Nishiwaki discloses an engagement step (24) is provided on an inner circumference of the rail body (¶[0063]), and
the orifice and the orifice hole are provided between the engagement step and an opening of the inlet (See Fig. 1).

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/               Patent Examiner, Art Unit 3747